



Exhibit 10


QUAD/GRAPHICS, INC.
20__-20__ INCENTIVE AWARD AGREEMENT




Dear ____________,


In recognition of your contributions to Quad/Graphics, Inc. (the “Company”)
during 20__ and to provide you an additional incentive to achieve certain
strategic objectives during 20__, the Company wishes to provide you with a cash
award, payable upon the terms and conditions contained in this award agreement
(this “Agreement”). By signing below, you and the Company agree as follows:


1.20__ Performance Bonus.
(a)Amount. In consideration of your efforts during 20___ relating to ________,
the Company will pay to you a cash bonus in the amount of $_______ (the “20__
Bonus”).
(b)    Payment Timing. The 20__ Bonus will be paid during March 20__.
(c)    Clawback for Termination of Employment. If you voluntarily terminate your
employment, or if we terminate your employment for Cause, in either case on or
before December 31, 20__, then you will be required to repay the entire gross
amount of the 20__ Bonus to the Company within thirty (30) days of your
termination date. For purposes of this Agreement, “Cause” shall have the same
definition as in the Quad/Graphics, Inc. Executive Severance Plan.
2.20___ Performance Bonus.
(a)    Amount. Provided that you satisfy the Vesting Criteria set forth in
subsection (b) below, and subject to subsection (c) below, you will be entitled
to receive a cash bonus in the amount of $________ (the “20__ Bonus”).
(b)    Vesting Criteria. To receive the 20__ Bonus, you must satisfy both of the
following criteria (the “Vesting Criteria”):
(i)    You must be continuously employed by the Company or an affiliate through
December 31, 20__; and
(ii)    You must have performed satisfactorily, as determined by the
Compensation Committee of the Company’s Board of Directors in its reasonable
discretion, with respect to _____________.
(c)    Offset. The 20__ Bonus shall be reduced by the amount, if any, that you
receive with respect to the 20__ plan year under the Company’s Annual Incentive
Plan. For the sake of clarity, if your payout under the Annual Incentive Plan
for 20__ is greater than or equal to the 20__ Bonus, then no 20__ Bonus shall be
due under this Agreement.
(d)    Payment Timing. The 20__ Bonus, if any, shall be paid by no later than
March 15, 20__.







--------------------------------------------------------------------------------





3.     General Terms and Conditions.
(a)    No Promise of Employment. Nothing in this Agreement is or will be
construed as an agreement or understanding, express or implied, that the Company
or any of its affiliates will employ you in any particular position, for any
particular period of time or at any particular compensation or benefit rate.
(b)    Tax Withholding.  The Company or any of its affiliates may withhold from
any amount payable under this Agreement all federal, state, city, or other taxes
as may be required pursuant to any law or governmental regulation or ruling.
(c)    Entire Agreement. This Agreement supersedes all prior agreements, whether
oral or written, and constitutes a complete and exclusive statement of the terms
of the agreement between you and the Company and its affiliates with respect to
its subject matter.
(d)    Amendment. This Agreement may not be amended other than by written
instrument executed by you and the Company.
(e)    Successors and Assigns. You may not assign your rights under this
Agreement to any other party. The Company may assign its obligations under this
Agreement to any affiliate or successor in interest.
(f)    Governing Law. This Agreement will be governed by the laws of the State
of Wisconsin without reference to its conflicts of laws principles.
If you accept the terms of this Agreement, then please return a signed copy to
_______ by no later than ___________, 20__. This Agreement shall not be
effective unless and until the Company receives an executed copy from you.
On behalf of the Company, thank you for your efforts to date.


Very truly yours,
 
 
 
 
QUAD/GRAPHICS, INC.
 
 
 
 
By:
 
 
 
Title:
 
 
 



ACKNOWLEDGED AND AGREED:
 
 
 
 
 
 
Date:
 
[Insert Name of Employee]
 
 
 






